Name: Regulation (EEC) No 3083/73 of the Commission of 14 November 1973 on the communication of the information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: farming systems;  information technology and data processing;  agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31973R3083Regulation (EEC) No 3083/73 of the Commission of 14 November 1973 on the communication of the information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 314 , 15/11/1973 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 5 P. 0176 Greek special edition: Chapter 03 Volume 10 P. 0041 Swedish special edition: Chapter 3 Volume 5 P. 0176 Spanish special edition: Chapter 03 Volume 7 P. 0086 Portuguese special edition Chapter 03 Volume 7 P. 0086 REGULATION (EEC) No 3083/73 OF THE COMMISSION of 14 November 1973 on the communication of the information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation (EEC) No 2358/71 (1) of the Council of 26 October 1971 on the common organization of the market in seeds, as last amended by Regulation (EEC) No 1707/73 (2), and in particular Article 9 thereof; Whereas Article 9 of Regulation (EEC) No 2358/71 provides that Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation whereas as far as the information to be communicated to the Commission by the Member States is concerned it is appropriate to fix its nature and the time limits within which it should be provided; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Sole Article Member States shall communicate to the Commission, for each species or group of varieties for which an aid has been fixed and for each type of hybrid maize for sowing for which a reference price has been fixed, the information listed in the Annex by the dates specified therein. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 175, 29.6.1973, p. 5. ANNEX >PIC FILE= "T0005052">